IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-76,646


EX PARTE SHERRI FREDERICK, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 1277741-B IN THE 339TH JUDICIAL DISTRICT COURT

FROM HARRIS COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant pleaded guilty to possession of a
controlled substance and was sentenced to six months' state jail imprisonment.  She did not appeal
her conviction. 
	Applicant contends that she is actually innocent of the offense to which she pleaded guilty. 
Applicant was arrested on September 12, 2010.  The substance she possessed was sent to the
Houston Police Department crime lab for testing, but testing was not completed until February 23,
2011.  The results of the testing were not available until more than four months after Applicant
entered a negotiated plea of guilty, on October 1, 2010.  The results of the testing showed no
controlled substance in the evidence gathered from Applicant's arrest.   
	The trial court has determined that Applicant is entitled to relief on the basis of actual
innocence.  See Ex parte Tuley, 109 S.W.3d 388 (Tex. Crim. App. 2002).  Relief is granted.  The
judgment in Cause No. 1277741 in the 339th Judicial District Court of Harris County is set aside,
and Applicant is remanded to the custody of the sheriff of Harris County to answer the charges as
set out in the indictment.  The trial court shall issue any necessary bench warrant within 10 days after
the mandate of this Court issues.
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional
Institutions Division and Pardons and Paroles Division.

Delivered: September 28, 2011
Do Not Publish